Title: To James Madison from Thomas Jefferson, 17 August 1809
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello Aug. 17. 09.
I recieved your’s of yesterday by mr. Coles. My journey to Bedford has been delayed by sickness among my laboring people. No new case having arisen for some time, I am in hopes it is at an end. Still no particular object fixing my departure to any precise time, it lies over for convenience, and should I fix a time before we have the pleasure of seeing yourself & mrs. Madison here I shall certainly inform you of it for my own sake, that I may not, by absence, lose what will be a great gratification to me. An antient promise from mr. & mrs. Gallatin entitles me to hope they will extend their journey thus far, and give us a portion of the time they have to spare.
I never doubted the chicanery of the Anglomen on whatsoever measures you should take in consequence of the disavowal of Erskine. Yet I am satisfied that both the proclamations have been sound. The first has been sanctioned by universal approbation. Altho’ it was not literally the case foreseen by the legislature, yet it was a proper extension of their provision to a case similar tho’ not the same. It proved to the whole world our desire of accomodation, & must have satisfied every candid federalist on that head. It was not only proper on the well grounded confidence that the arrangement would be honestly executed, but ought to have taken place even had the perfidy of England been foreseen. Their dirty gain is richly remunerated to us, by our placing them so shamefully in the wrong, & by the union it must produce among ourselves. The last proclamation admits of quibbles of which advantage will doubtless be endeavored to be taken by those to whom gain is their god, & their country nothing. But it is soundly defensible. The British minister assured that the orders of council would be revoked before the 10th. of June. The Executive, trusting in that assurance, declared by proclamation that the revocation was to take place, & that on that event the law was to be suspended. But the event did not take place, & the consequence, of course, could not follow. This view is derived from the former non-intercourse law only, having never read the latter one. I had doubted whether Congress must not be called; but that arose from another doubt whether their 2d. law had not changed the ground so as to require their agency to give operation to the law. Should Bonaparte have the wisdom to correct his injustice towards us, I consider war with England as inevitable. Our ships will go to France & it’s dependancies, and they will take them. This will be war on their part, & leaves no alternative but reprisal. I have no doubt you will think it safe to act on this hypothesis, & with energy. The moment that open war shall be apprehended from them, we should take possession of Baton rouge. If we do not, they will, and New Orleans becomes irrecoverable & the Western country blockaded during the war. It would be justifiable towards Spain on this ground, & equally so on that of title to W. Florida & reprisal extended to E. Florida. Whatever turn our present difficulty may take, I look upon all cordial conciliation with England as desperate during the life of the present king. I hope & doubt not that Erskine will justify himself. My confidence is founded in a belief of his integrity, & in the unprincipled rascality of Canning. I consider the present as the most shameless ministry which ever disgraced England. Copenhagen will immortalize their infamy. In general their administrations are so changeable, & they are obliged to descend to such tricks to keep themselves in place, that nothing like honor or morality can ever be counted on in transactions with them. I salute you with all possible affection.
Th: Jefferson
